 

Exhibit 10.3



  

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT, effective as of the 18th day of January, 2017, is by and between
Innovative Industrial Properties, Inc., a Maryland corporation (the “Company”),
IIP Operating Partnership, LP, a Delaware limited partnership (the
“Partnership”), and Paul Smithers (the “Employee”).

 

WHEREAS, to induce the Employee to remain as an executive officer of the Company
and a key employee of the Partnership, the Company, the Partnership and the
Employee desire to enter into this Severance and Change Of Control Agreement
(the “Agreement”); and

 

WHEREAS, the parties agree that the restrictive covenants underlying certain of
the Employee’s obligations under this Agreement are necessary to protect the
goodwill or other business interests of the Innovative Industrial Entities (as
defined below) and that such restrictive covenants do not impose a greater
restraint than is necessary to protect such goodwill or other business
interests.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, including the Employee’s agreement to continue as an executive
officer of the Company and as an employee of the Partnership, the Employee’s
agreement to provide consulting services following termination of employment
pursuant to the terms hereof, and the restrictive covenants contained herein,
the Employee, the Company, and the Partnership agree as follows:

 

1.             Definitions. The following words, when capitalized in this
Agreement, shall have the meanings ascribed below and shall supersede the
meanings given to any such terms in any other award agreement or related plan
document in effect prior to the date of this Agreement, including but not
limited to the definitions of “Cause,” “Change of Control,” or “Good Reason”:

 

(a)          “Affiliate” shall have the meaning given to such term in Rule 12b-2
of the General Rules and Regulations of the Exchange Act.

 

(b)          “Average Annual Cash Bonus” means the average of the annual cash
bonus, if any, paid or payable to the Employee with respect to the three (3)
most recently completed calendar years prior to termination of employment (or
the period of the Employee’s employment, if shorter).

 

(c)          “Base Performance Share Value” means the fair market value as of
the date of the Change of Control of the number of unvested shares underlying
the Employee’s outstanding performance share awards that would have been earned
pursuant to the terms of the award if the performance period for each such award
ended immediately prior to the Change of Control. For such purposes, the level
of achievement of the performance goals established for each such award will be
determined on the date immediately prior to the Change of Control as follows:
(X) if the goal is a market-based goal, such as total stockholder return or
stock price, then the actual performance to date shall be used, and (Y) if the
goal is not a market-based goal, then the annualized forecasted number for such
goal as most recently prepared by the Company prior to the date of the Change of
Control shall be used and treated as if it were actual performance.

 

 

 

 

(d)          “Base Restricted Share Value” means the fair market value as of the
date of the Change of Control of the shares underlying all of the Employee’s
unvested time-vesting restricted stock awards, restricted stock units or stock
rights awards outstanding immediately prior to the Change of Control.

 

(e)          “Board” means the Board of Directors of the Company.

 

(f)          “Cause” means the termination of the Employee’s employment with all
Innovative Industrial Entities by action of the Board or its delegate for one or
more of the following reasons:

 

(i)          The Employee’s willful and continued failure substantially to
perform his duties with the Innovative Industrial Entities (other than any such
failure resulting from the Employee’s incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Board, which demand specifically identifies the manner in which
the Board believes that the Employee has not substantially performed his duties;

 

(ii)         The Employee’s willful commission of an act of fraud or dishonesty
resulting in economic or financial damage to the Innovative Industrial Entities;

 

(iii)        The Employee’s conviction of, or entry by the Employee of a guilty
or no contest plea to, the commission of a felony or a crime involving moral
turpitude;

 

(iv)        A willful breach by the Employee of his fiduciary duty to the
Company which results in economic or other damage to the Innovative Industrial
Entities; or

 

(v)         The Employee’s willful and material breach of the Employee’s
covenants set forth in this Section 16 of this Agreement.

 

(g)          “Change of Control” means the occurrence of an event or series of
events which qualify as a change in control event for purposes of Code Section
409A and Treasury Regulation §1.409A-3(i)(5), including:

 

(i)          A change in the ownership of the Company, which shall occur on the
date that any one Person, or more than one Person Acting as a Group (as defined
below), other than Excluded Person(s) (as defined below), acquires ownership of
the stock of the Company that, together with the stock then held by such Person
or group, constitutes more than fifty percent (50%) of the total fair market
value of the stock of the Company. However, if any one Person or more than one
Person Acting as a Group is considered to own more than fifty (50%) of the total
fair market value of the stock of the Company, the acquisition of additional
stock by the same Person or Persons is not considered to cause a Change of
Control.

 

 2 

 

 

(ii)         A change in the effective control of the Company, which shall occur
on the date that:

 

(1)         Any one Person, or more than one Person Acting as a Group, other
than Excluded Person(s), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company. However, if any one
Person or more than one Person Acting as a Group is considered to own more than
thirty percent (30%) of the total voting power of the stock of the Company, the
acquisition of additional voting stock by the same Person or Persons is not
considered to cause a Change of Control; or

 

(2)         A majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.

 

(iii)        A change in the ownership of a substantial portion of the Company’s
assets, which shall occur on the date that any one Person, or more than one
Person Acting as a Group, other than Excluded Person(s), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such Person or Persons) assets from the Company that have
a total Gross Fair Market Value (as defined below) equal to more than fifty
percent (50%) of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction (as defined below).

 

For purposes of this Subsection (g):

 

“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, as applicable, determined without regard
to any liabilities associated with such assets.

 

Persons will not be considered to be “Acting as a Group” solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public offering, or solely because they purchase assets of the Company at
the same time, or as a result of the same public offering, as the case may be.
However, Persons will be considered to be Acting as a Group if they (i) are
owners of an entity that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, or (ii)
do so within the meaning of Section 13(d) of the Exchange Act, including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act).

 

 3 

 

 

The term “Excluded Transaction” means any transaction in which assets are
transferred to: (A) a stockholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a Person, or more than one Person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (C) (determined after the asset transfer).

 

The term “Excluded Person(s)” means (A) the Company or any Innovative Industrial
Entity; (B) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Innovative Industrial Entity; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company.

 

The term “Change of Control” as defined above shall be construed in accordance
with Code Section 409A and the regulations promulgated thereunder. In no event
shall a transaction described above constitute a “Change of Control” for
purposes of this Agreement unless such transaction also satisfies the
requirement to be a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as each of those terms are defined under Code Section 409A and
the regulations promulgated thereunder.

 

(h)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(i)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(j)          “General Release” means (i) a release of the Innovative Industrial
Entities, in such form as the Partnership may reasonably request, of all claims
against the Innovative Industrial Entities relating to the Employee’s employment
and termination thereof, and (ii) an agreement to continue to comply with, and
be bound by, the provisions of Section 16 hereof.

 

(k)          “Good Reason” means any one or more of the following conditions:

 

(i)          any material diminution of the Employee’s authority, duties or
responsibilities;

 

(ii)         a material diminution of the Employee’s annual base salary;

 

(iii)        a material change in the geographic location at which the Employee
must perform the Employee’s duties and responsibilities; or

 

(iv)        any other action or inaction by the Company or the Partnership that
constitutes a material breach of this Agreement or any other agreement pursuant
to which the Employee provides services to the Company or the Partnership.

 

 4 

 

 

A termination of the Employee’s employment for Good Reason shall be effective
only if (X) such condition was not consented to by the Employee in advance or
subsequently ratified by the Employee in writing, (Y) such condition remains in
effect thirty (30) days after the Employee gives written notice to the Board of
the Employee’s intention to terminate his employment for Good Reason, which
notice specifically identifies such condition, and (Z) the Employee gives the
notice referred to in (Y) above within ninety (90) days of the initial existence
of such condition. If the Company or the Partnership, as applicable, does not
cure the condition within the thirty (30) day cure period described in (Y)
above, then the Employee’s termination will occur on the day immediately
following the end of the cure period. If the Company or the Partnership, as
applicable, cures the condition within such thirty (30) day cure period, then
the Employee will be deemed to have withdrawn his notice of termination
effective as of the date the cure is effected.

 

(l)          “Innovative Industrial Entity” or “Innovative Industrial Entities”
means the Company, the Partnership, any of their Affiliates, and any other
entities that along with the Company or the Partnership is considered a single
employer pursuant to Code Section 414(b) or (c) and the Treasury regulations
promulgated thereunder, determined by applying the phrase “at least 50 percent”
in place of the phrase “at least 80 percent” each place it appears in such
Treasury regulations or Code Section 1563(a).

 

(m)          “Medical Benefits” shall mean the monthly fair market value of
benefits provided to the Employee and the Employee’s dependents under the major
medical, dental and vision benefit plans sponsored and maintained by the
Partnership, at the level of coverage in effect for such persons immediately
prior to the Employee’s termination of employment date. The “monthly fair market
value” of such benefits shall be equal to the monthly cost (including any
applicable administrative fee) to the Employee as if the Employee elected COBRA
continuation coverage at the level of coverage in effect at such time for the
Employee and the Employee’s dependents at their own expense.

 

(n)          “Person” means a “person” as used in Sections 3(a)(9) and 13(d) of
the Exchange Act or any group of Persons acting in concert that would be
considered “persons acting as a group” within the meaning of Treasury Regulation
§1.409A-3(i)(5).

 

(o)          “Prime Rate” means an annual rate, compounding annually, equal to
the prime rate, as reported in The Wall Street Journal on the date of the Change
of Control, or if not reported on that date, the last preceding date on which so
reported, which rate shall be adjusted on each January 1 to the prime rate then
in effect and shall remain in effect for the year.

 

(p)          “Qualifying Retirement” means the Employee’s voluntary termination
of employment after the Employee has (i) attained (X) age sixty-five (65), (Y)
age fifty-five (55) with ten (10) Years of Service as a full-time employee of
the Partnership or any of its Affiliates, or (Z) an age which, when added to
such Years of Service of the Employee equals at least seventy-five (75), and
(ii) previously delivered a written notice of retirement to the Partnership and
on the date of retirement the Employee has satisfied the minimum applicable
advance written notice requirement set forth below:

 

 5 

 

 

Age at

Voluntary Termination

 

Number of Years of

Advance Notice

     

58 or younger

59

60 or older

 

3 years

2 years

1 year

 

By way of illustration, and without limiting the foregoing, if (i) the Employee
is eligible to retire at age fifty-nine (59) after ten (10) Years of Service,
(ii) the Employee gives two (2) years notice at age fifty-eight (58) that the
Employee intends to retire at age sixty (60), and (iii) the Employee later
terminates employment at age fifty-nine (59), then the Employee’s retirement at
age fifty-nine (59) would not constitute a Qualifying Retirement. However, if
(i) the Employee is eligible to retire at age fifty-nine (59) after ten (10)
Years of Service, (ii) the Employee gives two (2) years notice at age
fifty-eight (58) that the Employee intends to retire at age sixty (60), and
(iii) the Employee terminates employment upon reaching age sixty (60), then the
Employee’s retirement at age sixty (60) would constitute a Qualifying
Retirement.

 

(q)           “Separation from Service” means the termination of the Employee’s
employment with all Innovative Industrial Entities, provided that,
notwithstanding such termination of the employment relationship between the
Employee and all Innovative Industrial Entities, the Employee shall not be
deemed to have had a Separation from Service where it is reasonably anticipated
that the level of bona fide services that the Employee will perform (whether as
an employee or independent contractor) following such termination from the
Partnership and all Innovative Industrial Entities would be twenty percent (20%)
or more of the average level of bona fide services performed by the Employee
(whether as an employee or independent contractor) for the Innovative Industrial
Entities over the immediately preceding thirty-six (36) month period (or such
lesser period of actual service). In such event, Separation from Service shall
mean the permanent reduction of the level of bona fide services to be performed
by the Employee (whether as an employee or independent contractor) to a level
that is less than twenty percent (20%) of the average level of bona fide
services performed by the Employee (whether as an employee or independent
contractor) during the thirty-six (36) month period (or such lesser period of
actual service) immediately prior to the termination of the Employee’s
employment relationship. A Separation from Service shall not be deemed to have
occurred if the Employee is absent from active employment due to military leave,
sick leave, or other bona fide leave of absence if the period of such leave does
not exceed the greater of (i) six (6) months or (ii) the period during which the
Employee’s right to reemployment by any Innovative Industrial Entity is provided
either by statute or contract.

 

(r)          “Specified Employee” means an employee of any Innovative Industrial
Entity who is a “specified employee” as defined in Code Section 409A(a)(2)(b)(i)
and Treasury Regulation §1.409A-1(i). If the Employee is a key employee as of
the applicable identification date, the Employee shall be treated as a Specified
Employee for the twelve (12) month period beginning on the first day of the
fourth month following such identification date. The applicable identification
date for purposes of this Agreement shall be September 30 of each year.

 

(s)          “Unvested Equity Award” has the meaning given to such term in
Section 6(a).

 

 6 

 

 

(t)          “Years of Service” means the Employee’s total complete years of
employment with an Innovative Industrial Entity, including years of employment
with an entity that is acquired by an Innovative Industrial Entity prior to such
acquisition. For this purpose, a “complete year of employment” shall begin on
the Employee’s date of hire and end on each subsequent anniversary of such date.

 

2.             Term of the Agreement. The term of this Agreement shall begin on
the date hereof and end at 11:59 p.m. on December 31, 2019 and thereafter shall
automatically renew for successive three (3) year terms unless either party
delivers written notice of non-renewal to the other party at least ninety (90)
days prior to the end of the then current term; provided, however, that if a
Change of Control has occurred during the original or any extended term
(including any extension resulting from a prior Change of Control), the term of
the Agreement shall end no earlier than twenty-four (24) calendar months after
the end of the calendar month in which the Change of Control occurs.

 

3.             No Change of Control – Severance. Except in circumstances in
which the Employee would be entitled to payments and benefits in connection with
a Change of Control as provided in Section 4 below, in the event that during the
term of this Agreement the Employee has a Separation from Service as a result of
the Innovative Industrial Entities terminating the Employee’s employment without
Cause or the Employee terminating the Employee’s employment for Good Reason,
subject to Sections 11, 15 and 16 below:

 

(a)          The Partnership shall pay to the Employee an amount equal to (i)
three (3) times the sum of (A) the Employee’s annual base salary in effect on
the date the Employee’s employment terminates, plus (B) the Employee’s Average
Annual Cash Bonus, plus (ii) eighteen (18) months of the Employee’s Medical
Benefits. Payment shall be made in a lump sum on the first business day after
sixty (60) days following the Employee’s Separation from Service;

 

(b)          All of the Employee’s outstanding unvested stock options,
restricted stock awards, restricted stock units and stock rights awards that
vest solely on the basis of time shall become vested on a pro-rated basis, based
on the portion of the vesting period that has elapsed as of the date of the
Employee’s Separation from Service; and

 

(c)          All of the Employee’s outstanding performance share awards shall be
earned as of the date of Separation from Service based on the level of
achievement of the performance goals established for such awards as of such
date, but then pro-rated based on the portion of the performance period that has
elapsed as of the date of the Employee’s Separation from Service. For purposes
hereof, the level of achievement of the performance goals established for each
such award will be determined on the date immediately prior to the Separation
from Service as follows: (i) if the goal is a market-based goal, such as total
stockholder return or stock price, then the actual performance to date shall be
used, and (ii) if the goal is not a market-based goal, then the level of
achievement of such goal shall be (X) based on the most recently reported
number(s) by the Company in its reports filed with the Securities and Exchange
Commission or (Y) if such numbers are not so filed, based on the numbers as
prepared internally by the Company for the quarter ending prior to the date of
the Separation from Service.

 

 7 

 

 

Any shares issuable under awards that vest or are earned pursuant to subsections
(b) and (c) shall be issued on the same date as the cash severance payment is
made pursuant to subsection (a).

 

Notwithstanding anything in this Agreement to the contrary, if a Separation of
Service that would otherwise entitle the Employee to benefits under Sections
3(a), (b) and (c) above occurs during a transition period through December 31,
2019, and solely as it applies to (x) payments of the amounts to the Employee
pursuant to Section 3(a) above (and not, for purposes of clarification, for
payments made pursuant to Section 4(a) below) and (y) the number of equity
awards that vest pursuant to Sections 3(b) and 3(c) above (and not, for purposes
of clarification, for equity awards that vest pursuant to Sections 4(b) and 4(c)
below), (i) the Partnership shall be obligated to pay to the Employee only a
percentage of the amount calculated pursuant to Section 3(a) and (ii) only a
percentage of the outstanding equity awards under Sections 3(b) and 3(c) shall
vest, based on the date of the Employee's Separation of Service, as follows:

 

Date of Separation of Service Percentage Payout of Amount Calculated
Under Section 3(a) and Equity Vesting
Under Sections 3(b) and 3(c) Before 3/31/17 0.0% From 4/1/17 through 6/30/17
8.3% From 7/1/17 through 9/30/17 16.7% From 10/1/17 through 12/31/17 25.0% From
1/1/18 through 3/31/18 33.3% From 4/1/18 through 6/30/18 41.7% From 7/1/18
through 9/30/18 50.0% From 10/1/18 through 12/31/18 58.3% From 1/1/19 through
3/31/19 66.7% From 4/1/19 through 6/30/19 75.0% From 7/1/19 through 9/30/19
83.3% From 10/1/19 through 12/31/19 91.7% From 1/1/20 100.0%

 

For the avoidance of doubt, nothing in the preceding paragraph shall affect the
time of payment of any amount under this Agreement.

 

4.             Change of Control – Severance. In the event that during the term
of this Agreement the Innovative Industrial Entities terminate the Employee’s
employment without Cause or the Employee terminates the Employee’s employment
for Good Reason, in each case within two (2) years following a Change of
Control, the following provisions shall apply:

 

(a)          The Partnership shall pay to the Employee the amount set forth in
Section 3(a);

 

(b)          All outstanding unvested stock options, restricted stock,
restricted stock units, stock rights awards and performance share awards then
held by the Employee will vest (at the greater of actual performance to-date or
target, for any awards subject to performance goals), and all outstanding equity
awards that have not vested at the time of the Change of Control or been
converted to the right to receive a cash payment pursuant to Section 6(c) will
vest on the date the General Release in Section 15 becomes effective, and, if
applicable, will be paid on the tenth (10th) business day following such time.
Notwithstanding the foregoing, all such awards which are subject to Code Section
409A will be paid on the first (1st) business day after sixty (60) days
following the Employee’s Separation from Service, provided the General Release
in Section 15 has become effective; and

 

 8 

 

 

(c)          With respect to those Unvested Equity Awards that have been
exchanged pursuant to Sections 6(b) and 6(c) for the right to receive a
contingent cash payment, subject to Section 11 below, the Employee shall receive
a cash payment made in a lump sum on the first business day after sixty (60)
days following the Employee’s Separation from Service equal to any portion of
the unpaid Base Performance Share Value and Base Restricted Share Value that has
not been paid pursuant to Sections 6(b) and 6(c), together with accrued but
unpaid interest at the Prime Rate on such unpaid amount from the date of the
Change of Control to the date of payment.

 

5.             Entitlement to Severance.

 

(a)          If the Employee becomes entitled to receive any severance payments
or benefits described in Section 3 or Section 4 after the Employee has delivered
written notice of what would otherwise have been a Qualifying Retirement to the
Partnership had the Employee continued to be employed by the Partnership through
the date of retirement set forth in the notice, then the amount of such payments
and benefits shall be limited to (i) those that the Employee would have
otherwise received had such employment continued through such date of
retirement, and (ii) those provided by Section 9, if any.

 

(b)          If the Employee dies after receiving notice from the Company that
the Employee is being terminated without Cause, or after providing notice of
termination for Good Reason, but prior to the date the Employee receives the
payments and benefits described in Section 3 or Section 4, as the case may be,
then the Employee’s estate, heirs and beneficiaries shall be entitled to the
payments and benefits described in Section 3 or Section 4, as the case may be,
at the same time such payments and benefits would have been paid or provided to
the Employee had the Employee lived.

 

6.             Change of Control – Effect on Stock Rights.

 

(a)          Except as otherwise provided in Sections 6(b) and 6(c) below (or in
Sections 4(b) or 4(c), if applicable), the occurrence of a Change of Control
shall not impact any existing unvested stock options, restricted stock awards,
restricted stock units, stock rights awards or performance share awards
(collectively, “Unvested Equity Awards”) unless such rights are cashed out
pursuant to the terms of the applicable merger agreement or other agreement(s)
pursuant to which such Change of Control is effected.

 

(b)          With respect to Unvested Equity Awards that are performance share
awards (“Performance Awards”), notwithstanding anything to the contrary
contained in the related plan or award agreement, all of the Employee’s
outstanding unvested Performance Awards shall be cancelled and, in consideration
for the cancellation of such awards, the Employee shall receive a deferred
contingent cash payment with respect to each such cancelled award equal to (X)
the Base Performance Share Value determined for such cancelled award, plus (Y)
interest on such unpaid Base Performance Share Value from the date of the Change
of Control to the date of payment at the Prime Rate, such cash payment to be
made on the last day of the applicable performance period for such award,
provided that the Employee remains employed by the Partnership, an Affiliate, or
one of their successors through the last day of the applicable performance
period.

 

 9 

 

 

(c)          With respect to Unvested Equity Awards that are not Performance
Awards, if the stock underlying such awards is not readily tradable on an
established securities market immediately after the Change of Control (after
giving effect to any conversion, exchange or replacement pursuant to the
applicable plan or award agreement of the stock underlying Unvested Equity
Awards as a result of a reorganization, merger, consolidation, combination or
other similar corporate transaction or event), then notwithstanding anything to
the contrary contained in the related plan or award agreement, all of the
Employee’s outstanding Unvested Equity Awards shall be cancelled and, in
consideration for the cancellation of such awards, the Employee shall receive:

 

(i)          a cash payment equal to (X) the fair market value of the shares
underlying all of the Employee’s unvested stock options as of the date of the
Change of Control, less (Y) the aggregate exercise price of such stock options,
such cash payment to be made within thirty (30) days after the Change of
Control; and

 

(ii)         a deferred contingent cash payment equal to (X) the Base Restricted
Share Value, plus (Y) interest on the unpaid Base Restricted Share Value from
the date of the Change of Control to the date of payment at the Prime Rate, such
cash payment of the Base Restricted Share Value to be made in installments on
the applicable vesting dates with respect to the number of shares that would
have been issued on that vesting date, plus all accrued but unpaid interest on
the unpaid Base Restricted Share Value through such vesting date, provided that
the Employee remains employed by the Partnership, an Affiliate, or one of their
successors through the applicable date of vesting.

 

7.             Change of Control – Excise Tax.

 

(a)          If in the opinion of Tax Counsel (as defined in Section 7(b)) the
Employee will be subject to an excise tax under Code Section 4999 with respect
to all or any portion of the payments and benefits to be made by the Company or
any of its Affiliates to the Employee, whether upon a Change of Control or
following a termination of the Employee’s employment, under this Agreement or
otherwise (in the aggregate, “Total Payments”), then such parties agree that the
Total Payments shall either be (i) delivered in full, or (ii) reduced to three
(3) times the Employee’s “base amount” for purposes of Code Section 280G, less
$1.00 (“Scaled Back Amount”), whichever of the foregoing results in the receipt
by the Employee of the greatest benefit on an after-tax basis (taking into
account the applicable federal, state and local income taxes and the excise
tax). If the Employee is entitled to the Scaled Back Amount, then such payments
and benefits shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate Code Section 409A, then the reduction shall be made pro rata among the
payments or benefits to be received by the Employee (on the basis of the
relative present value of the parachute payments).

 

 10 

 

 

(b)          For purposes of this Section 7, within forty (40) days after
delivery of a written notice of termination by the Employee or by the Company
pursuant to this Agreement within two (2) years of a Change of Control with
respect to the Company (or, if an event other than termination of employment
results in payment of parachute payments under Code Section 280G and it is
reasonably possible that such parachute payments could result in an excise tax,
within forty (40) days after such other event), the Company shall obtain, at its
expense, the opinion (which need not be unqualified) of nationally recognized
tax counsel (“Tax Counsel”) selected by the Compensation Committee of the Board,
which sets forth (i) the “base amount” within the meaning of Code Section 280G;
(ii) the aggregate present value of the payments in the nature of compensation
to the Employee as prescribed in Code Section 280G(b)(2)(A)(ii); (iii) the
amount and present value of any “excess parachute payment” within the meaning of
Code Section 280G(b)(1); and (iv) as applicable, (X) the net after-tax proceeds
to the Employee, taking into account the tax imposed by Code Section 4999 if the
Total Payments were delivered in full, and (Y) the amount and nature of the
parachute payments to be reduced or forfeited according to Section 7(a) in order
for the total payments and benefits to equal the Scaled Back Amount. For
purposes of such opinion, the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Code Section 280G and regulations thereunder,
which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Employee. Such opinion shall be addressed to
the Company and the Employee and shall be binding upon the Company, its
Affiliates, and the Employee.

 

8.             Plan of Liquidation. If the stockholders of the Company approve a
complete plan of liquidation or dissolution of the Company (“Approved
Liquidation Plan”), all Unvested Equity Awards that are not Performance Awards
will fully vest on the date of such approval and all such awards that are
Performance Awards shall vest to the extent the performance goals established
under such awards have been achieved on such date (as if the Employee had
satisfied all employment conditions required to vest), with the corresponding
performance period for such award(s) deemed completed as of the date immediately
preceding the date of such approval. Shares of common stock that so vest will be
deemed outstanding as of the close of business on the date of such approval, and
certificates representing such shares shall be delivered to the Employee as
promptly as practicable thereafter. Any Performance Awards not vesting on the
date of such approval shall be immediately cancelled without consideration
therefor. In addition, unless the Approved Liquidation Plan shall have been
rescinded, if the Partnership terminates the Employee’s employment without Cause
or the Employee terminates the Employee’s employment for Good Reason in each
case following stockholder approval of the Approved Liquidation Plan, then the
Employee shall receive the benefits provided in Sections 4(a), 4(b) and 4(c), as
applicable.

 

 11 

 

 

9.             Retirement and Performance Shares. If the Employee’s termination
of employment constitutes a Qualifying Retirement, then the Employee’s unvested
stock options, restricted stock, restricted stock units and stock rights awards
(other than performance shares) will vest on the date of retirement set forth in
the notice thereof, and if the Qualifying Retirement occurs on or after a Change
of Control, then the provision of Section 4(c) shall also apply. Notwithstanding
anything to the contrary in any related plan or award agreement, the Employee
shall be entitled to exercise all vested stock options until the earlier of (a)
three (3) years after the date of Qualifying Retirement, and (b) the original
terms of the options. Unless an award agreement provides for more favorable
treatment, upon a Qualifying Retirement, the Employee shall continue to have the
right to earn unvested performance shares upon the achievement of the applicable
performance goals over any remaining performance period, as if the Employee’s
employment had not been terminated.

 

10.            Death and Disability. In no event shall a termination of the
Employee’s employment due to death or Disability constitute a termination by the
Partnership without Cause or a termination by the Employee for Good Reason;
however, upon termination of employment due to the Employee’s death or
Disability, the Employee’s estate or the Employee, as applicable, shall receive
the benefits provided in Section 4(b) or 4(c) with respect to unvested stock
options, restricted stock, restricted stock units and stock rights awards (other
than performance shares), and the Employee’s estate or the Employee, as
applicable, shall continue to have the right to earn unvested performance shares
upon the achievement of the applicable performance goals over any remaining
performance period, as if the Employee’s employment had not been terminated.
Notwithstanding anything to the contrary in any related plan or award agreement,
(a) the Employee’s estate shall be entitled to exercise all vested stock options
until the earlier of (i) three (3) years after termination of employment due to
death, and (ii) the original term of the option, and (b) the Employee shall be
entitled to exercise all vested stock options until the earlier of (i) one (1)
year after termination of employment due to Disability, and (ii) the original
term of the option. For purposes of this Agreement, “Disability” shall mean the
absence of the Employee from the Employee’s duties with the Innovative
Industrial Entities on a full-time basis for ninety (90) consecutive days or on
a total of one hundred eighty (180) days in any twelve (12) month period, in
either case as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company and
reasonably acceptable to the Employee or the Employee’s legal representative.

 

11.             Payments to Specified Employees. Notwithstanding any other
Section of this Agreement, if the Employee is a Specified Employee at the time
of the Employee’s Separation from Service, payments or distribution of property
to the Employee provided under this Agreement, to the extent considered amounts
deferred under a non-qualified deferred compensation plan (as defined in Code
Section 409A) shall be deferred until the six (6) month anniversary of such
Separation from Service to the extent required in order to comply with Code
Section 409A and Treasury Regulation 1.409A-3(i)(2).

 

12.             Reductions in Base Salary. For purposes of this Agreement, in
the event there is a reduction in the Employee’s base salary that would
constitute the basis for a termination for Good Reason, the base salary used for
purposes of calculating the severance payable pursuant to Sections 3 or 4(a), as
the case may be, shall be the amounts in effect immediately prior to such
reduction.

 

 12 

 

 

13.             Other Payments and Benefits. On any termination of employment,
including, without limitation, termination due to the Employee’s death or
Disability (as defined in Section 10) or for Cause, the Employee shall receive
any accrued but unpaid salary, reimbursement of any business or other expenses
incurred prior to termination of employment but for which the Employee had not
received reimbursement (provided that such expenses have been previously
approved in writing or comply with the terms of any expense reimbursement policy
then in effect), and any other rights, compensation and/or benefits as may be
due the Employee in accordance with the terms and provisions of any agreements,
plans or programs of the Company or the Partnership (but in no event shall the
Employee be entitled to duplicative rights, compensation and/or benefits).

 

14.             Set Off; Mitigation. The obligation of the Company or the
Partnership to pay or provide the Employee the amounts or benefits under this
Agreement shall be subject to set-off, counterclaim or recoupment of amounts
owed by the Employee to the Company or the Partnership. In addition, except as
provided in Section 7 with respect to the Scaled Back Amount, if applicable, the
Employee shall not be required to mitigate the amount of any payments or
benefits provided to the Employee hereunder by securing other employment or
otherwise, nor will such payments and/or benefits be reduced by reason of the
Employee securing other employment or for any other reason.

 

15.             Release. Notwithstanding any provision herein to the contrary,
none of the Innovative Industrial Entities shall have any obligation to pay any
amount or provide any benefit (other than those amounts set forth in Section
13), as the case may be, under this Agreement, unless the Employee executes,
delivers to the Partnership, and does not revoke (to the extent the Employee is
allowed to do so as set forth in the General Release), a General Release within
sixty (60) days of the Employee’s termination of employment.

 

16.             Restrictive Covenants and Consulting Arrangement.

 

(a)          The Employee will hold in a fiduciary capacity all secret or
confidential information, knowledge or data relating to any Innovative
Industrial Entity, and each of their respective businesses (the “Confidential
Information”), except in furtherance of the business of the Innovative
Industrial Entities or except as may be required by law. Additionally, and
without limiting the foregoing, the Employee agrees not to participate in or
facilitate the dissemination to the media or any other third party (i) of the
Confidential Information, or (ii) of any damaging or defamatory information
concerning any Innovative Industrial Entity or the Employee’s experiences as an
employee of any Innovative Industrial Entity, without the Company’s prior
written consent, except as may be required by law. Notwithstanding the
foregoing, this Section 16(a) does not apply to information which is already in
the public domain other than pursuant to acts of the Employee or representatives
of the Employee in violation of this Agreement.

 

(b)          During the Employee’s employment and during the one (1) year period
after the date that the Employee ceases to be employed by any of the Innovative
Industrial Entities for any reason (the “Termination Date”), the Employee agrees
that the Employee shall not directly or knowingly and intentionally through
another party recruit, induce, solicit or assist any other Person in recruiting,
inducing or soliciting (A) any other employee of any Innovative Industrial
Entity to leave such employment or (B) any other Person with which any
Innovative Industrial Entity was actively conducting negotiations for employment
on the Termination Date.

 

 13 

 

 

(c)          For a six (6) month period following any termination of employment,
the Employee agrees to make himself available and, upon and as requested by the
Company or the Partnership from time to time, to provide consulting services
with respect to any projects the Employee was involved in prior to such
termination and/or to provide such other consulting services as the Company or
the Partnership may reasonably request. The Employee will be reimbursed for
reasonable travel and miscellaneous expenses incurred in connection with the
provision of requested consulting services hereunder. The Company or the
Partnership will provide the Employee reasonable advance notice of any request
to provide consulting services, and will make all reasonable accommodations
necessary to prevent the Employee’s commitment hereunder from materially
interfering with the Employee’s employment obligations, if any. In no event will
the Employee be required to provide more than twenty (20) hours of consulting
services in any one month to the Company and the Partnership pursuant to this
provision.

 

(d)          The parties agree that any breach of this Section 16 will result in
irreparable harm to the non-breaching party which cannot be fully compensated by
monetary damages and accordingly, in the event of any breach or threatened
breach of this Section 16, the non-breaching party shall be entitled to
injunctive relief. Should any provision of this Section 16 be determined by a
court of law or equity to be unreasonable or unenforceable, the parties agree
that to the extent it is valid and enforceable, they shall be bound by the same,
the intention of the parties being that the parties be given the broadest
protection allowed by law or equity with respect to such provision.

 

17.           Survival. The provisions of Sections 3 through 22 shall survive
the termination of this Agreement to the extent necessary to enforce the rights
and obligations described therein.

 

18.           Compliance with Code Section 409A. For purposes of applying the
provisions of Code Section 409A to this Agreement, each separately identified
amount to which the Employee is entitled under this Agreement shall be treated
as a separate payment. In addition, to the extent permissible under Code Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company or the Partnership, as the case may be.

 

19.           Withholding. The Company or the Partnership shall be entitled to
withhold from all payments to the Employee hereunder all amounts required to be
withheld under applicable local, state or federal income and employment tax
laws.

 

20.           Clawbacks. All incentive-based compensation paid to the Employee
hereunder will be subject to the policies of the Company and the Partnership
regarding clawbacks of erroneously awarded incentive-based compensation
triggered by an accounting restatement, as required by law and approved by the
Board in the case of the Company.

 

 14 

 

 

21.           Dispute Resolution. Any dispute, controversy or claim between the
Company or the Partnership and the Employee or other Person arising out of or
relating to this Agreement shall be settled by arbitration conducted in San
Diego, California, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in force and
California law within thirty (30) days after written notice from one party to
the other requesting that the matter be submitted to arbitration; provided that
this Section 21 shall not apply to, and the Company and the Partnership shall be
free to seek, injunctive or other equitable relief with respect to any actual or
threatened violation by the Employee of his or her obligations under Section 16
hereof in any court of competent jurisdiction. The arbitration decision or award
shall be binding and final upon the parties. The arbitration award shall be in
writing and shall set forth the basis thereof. The parties hereto shall abide by
all awards rendered in such arbitration proceedings, and all such awards may be
enforced and executed upon in any court having jurisdiction over the party
against whom enforcement of such award is sought. Each party shall be
responsible for its own costs and expenses in any dispute or proceeding
regarding the enforcement of this Agreement.

 

22.           Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of California (exclusive of conflict of
law principles). In the event that any provision of this Agreement shall be
invalid, illegal or unenforceable, the remainder shall not be affected thereby.
This Agreement supersedes and terminates any prior employment agreement,
severance agreement, change of control agreement or non-competition agreement
between the Company or the Partnership and the Employee. It is intended that the
payments and benefits provided under this Agreement are in lieu of, and not in
addition to, termination, severance or change of control payments and benefits
provided under the other termination or severance plans, policies or agreements,
if any, of the Company or the Partnership. This Agreement shall be binding upon
and inure to the benefit of the Employee and the Employee’s heirs and personal
representatives, the Company and the Partnership, and their successors, assigns
and legal representatives. Headings herein are inserted for convenience and
shall not affect the interpretation of any provision of the Agreement.
References to sections of the Exchange Act or the Code, or rules or regulations
related thereto, shall be deemed to refer to any successor provisions, as
applicable. The Company and the Partnership will require any successors thereto
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to expressly assume and agree to perform under this Agreement in the same manner
and to the same extent that the Company and the Partnership would be required to
perform if no such succession had taken place. This Agreement may not be
terminated, amended, or modified except by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

23.           Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(Signature pages to follow)

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  INNOVATIVE INDUSTRIAL PROPERTIES, INC.       By: /s/ Robert Sistek     Robert
Sistek     Chief Financial Officer and Executive Vice President, Investments    
  IIP OPERATING PARTNERSHIP, LP       By: INNOVATIVE INDUSTRIAL PROPERTIES, INC.
    Its General Partner       By: /s/ Robert Sistek     Robert Sistek     Chief
Financial Officer and Executive Vice President, Investments       EMPLOYEE      
/s/ Paul Smithers   Paul Smithers

 



 

